      Case: 4:19-cv-02772-CAB Doc #: 13 Filed: 05/06/21 1 of 2. PageID #: 47




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ELLIOT BROWN,                                )      CASE NO. 4:19CV2772
                                             )
                      Petitioner,            )      SENIOR JUDGE
                                             )      CHRISTOPHER A. BOYKO
               vs.                           )
                                             )
MARK WILLIAMS, Warden,                       )      MEMORANDUM OF
                                             )      OPINION AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, S.J.:

       This matter is before the Court on Magistrate Judge Jonathan D. Greenberg’s Report and

Recommendation (Doc. 12) to grant Respondent’s Motion to Dismiss (Doc. 10) Petitioner Elliot

Brown’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1). Magistrate

Judge Greenberg also recommended denying as moot Petitioner’s Motion for Appointment of

Counsel (Doc. 8). Objections to the Report and Recommendation were due by April 20, 2021.

Petitioner has not filed an objection to the Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objection. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Case: 4:19-cv-02772-CAB Doc #: 13 Filed: 05/06/21 2 of 2. PageID #: 48




       Accordingly, the Court ADOPTS the Report and Recommendation (Doc. 12) of the

Magistrate Judge; GRANTS Respondent’s Motion to Dismiss (Doc. 10); DISMISSES Petitioner’s

Petition (Doc. 1); and DENIES AS MOOT Petitioner’s Motion for Appointment of Counsel (Doc.

8).

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b).

       IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: May 6, 2021




                                                 -2-
